Exhibit 10.3

 

BONUS ELECTION AGREEMENT

 

This Bonus Election Agreement (“Bonus Election Agreement”) is entered into by
and between Camden National Corporation (the “Company”) and
                                         (“Participant”), who is an eligible
employee of the Company or any of its subsidiaries, pursuant to the terms of the
Company’s Management Stock Purchase Plan (the “Plan”) which is a component plan
of the Camden National Corporation 2003 Stock Option and Incentive Plan. The
Plan provisions are incorporated herein by reference in their entirety and
supersede any conflicting provisions contained in this Bonus Election Agreement.
Neither this Bonus Election Agreement nor the Plan shall be construed as giving
Participant any right to continue to be employed by or perform services for the
Company or any subsidiary or affiliate thereof.

 

1. ELECTION TO RECEIVE RESTRICTED SHARES

 

Participant [CHECK ONE]              is required to or              elects to
receive restricted shares of the Company’s Common Stock (“Restricted Shares”) in
lieu of [CHECK ONE]              10 percent or              20 percent of
Participant’s annual incentive bonus which is based upon services to be
performed during the calendar year specified in Section 2. Participant will be
fully vested in the Restricted Shares two years after the date such Restricted
Shares are awarded, provided that Participant has maintained employment with the
Company or any of its subsidiaries for such two-year period.

 

2. ELECTION PERIOD

 

This election is entirely contingent on the amount of the annual incentive bonus
actually awarded with respect to              and each succeeding calendar year
until Participant makes a new election or revokes this election as described
below. This Bonus Election Agreement must be received by the Company no later
than December 31 of the calendar year prior to the calendar year during which
the annual incentive bonus will be paid, or by such other time or times selected
by the Administrator in its sole discretion. and will become irrevocable on such
date. This Bonus Election Agreement will remain in effect for all subsequent
years until Participant makes a new Bonus Election Agreement or revokes this
Bonus Election Agreement.

 

CAMDEN NATIONAL CORPORATION   PARTICIPANT                                       
                                                                     
                                                                               
                           Name:                                         
                                                        Name:
                                        
                                                      Title:
                                        
                                                          Title:
                                        
                                                        Date Received:
                                                                               
  Date:                                         
                                                       